DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1-20 are pending.  Claim 1 has been amended and claims 17-20 have been newly added.
Response to Arguments
Applicant's arguments filed 12/22/2020 have been fully considered but they are not persuasive.  Specifically, the Applicant’s representative argues the rejections of claims 1-20 under 35 USC 103 prior art of claims because both Snow and Burgstaller are silent about “utilizing historical inertial information collected from prior game cycles to determine the launch commands of the respective balls of the respective machines” (see Remarks – 12/22/20).  The Examiner respectfully disagrees. The argument is not commensurate with the broader scope of the claimed invention.  As recited in the claim 1, the claim recites “monitoring inertial information associated with a first roulette ball moving on a first roulette wheel of a first machine during a first series of game cycles of roulette” and “monitoring inertial information associated with a second roulette ball moving on a second roulette wheel of a second roulette machine during a second series of game cycles of roulette”.  Under the broadest reasonable interpretation, the claim requires monitoring inertial information for a “first series of game cycles” and “a second series of game cycles”.  As disclosed in Snow, in at least one embodiment the system provides two different roulette wheels to determine an outcome in either series or parallel and information of each game cycle is stored upon the determination of an outcome (see Snow, 0118, 0205-0207, wherein the information of the preceding round is recorded and stored for comparison to the subsequent round).  Moreover, Burgstaller monitors the inertial see Burgstaller, 0044-0045).  It follows that the combination of Snow and Burgstaller teach monitoring inertial information associated with a first roulette ball moving on a first roulette wheel of a first roulette machine during a first series of game cycles of roulette and a second roulette ball moving on a second roulette wheel of a second roulette ball during a second series of game cycles of roulette (see Snow, 0118, 0205-0207; Burgstaller, 0044-0045, wherein a series of game cycles is a preceding round and a subsequent round).   
Secondly, the Applicant argues that Snow and Burgstaller is silent as to determine the launch commands of the respective balls of the respective machines (see Remarks, pg. 7).  The Examiner respectfully disagrees.  Under the broadest reasonable interpretation, a series of game cycles is a preceding round of the roulette game and a current game.  It follows that each ball launched in a current cycle is based on the series of game cycles of roulette because the previous game cycle must come to rest or have a monitored inertial value of zero for an outcome to be generated.  Moreover, Snow teaches when synchronizing game cycles between two roulette wheels the first roulette ball and the second roulette ball for respective roulette wheels are launched by a ball launching system and may be performed either in series or parallel (see Snow, 0052, wherein the balls are launched by a signal to introduce one or more balls, 0205-0207, wherein a specified time in series is time when the previous ball comes to rest and in parallel is a time when the previous ball is still moving).  For at least these reasons, the Applicant’s argument is not persuasive and the rejection has been maintained below.   
Claim Objections
Claims 1-20 are objected to because of the following informalities:  in line 8 the limitation “lauching the first roulette ball” and in line 10 “of roulete” contains typographical errors.  The Examiner suggest the limitations be amended to “launching the first roulette ball” and “of roulette”, respectively.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Snow et al. (US 2017/0092037 A1) and Burgstaller (US 2017/0256121 A1).
Regarding claim 1, Snow discloses a method for synchronizing game cycles between two roulette machines (see Snow, 0205-0207, wherein the method is a synchronized game of roulette game conducted on two wheels to generate an outcome after or concurrently with the first wheel) comprising:
inertial information associated with a first roulette ball moving on a first roulette wheel of a first roulette machine during a first series of game cycles of roulette (see Snow, 0106, 0118, 0205-0207; Burgstaller, 0043-0047, 0086-0087, 0105-0107, wherein the first series is a preceding game cycle and current game cycle on a first roulette wheel);
inertial information associated with a second roulette ball moving on a second roulette wheel of a second roulette machine during a second series of game cycles of roulette (see Snow, 0106, 0118, 0205-0207; Burgstaller, 0043-0047, 0086-0087, 0105-0107, wherein the second series is a preceding game cycle and current game cycle of the second roulette wheel); 
launching the first roulette ball in the first roulette machine at a specified time during a first game cycle of roulette based on the inertial information from the first series of game cycles using a first launch command (see Snow, 0106, ball launching system 600 employs instructions to determine launch direction, launch speed, launch delays for multiple balls, and other launch characteristics; 0205-0207, wherein the ball launching system employs instructions to launch the second ball in a second wheel after or concurrently with the first roulette wheel in a roulette game which is based on the inertial information of the previous ball coming to rest)
launching a first and second roulette ball on a first and second roulette machine at a specified time during a second game cycle of roulette based on the inertial information using a launch command (see Snow, 0106, ball launching system 600 employs instructions to determine launch direction, launch speed, launch delays for multiple balls, and other launch characteristics; 0205-0207, wherein the ball launching system employs instructions to launch the second ball in a second wheel after or concurrently with the first roulette wheel in a roulette game which is based on the inertial information of the previous ball coming to rest).  However, Snow is silent as to monitoring the inertial information associated with a first roulette ball moving on a first roulette wheel.
Burgstaller teach a roulette gaming system to monitor the inertial information associated with a first roulette ball moving on a first roulette wheel (see Burgstaller, 0043-0047, 0086-0087, 0105-0107).  One would have been motivated to incorporate the teachings of Burgstaller system control device to monitor inertial information (e.g., ball speed) to yield the predictable result to adjust a variety of parameters to influence the spinning and/or speed of the ball rolling in the roulette bowl (see Burgstaller, 0046-0047).  Therefore it would have been obvious to one of ordinary skill at the time of filing to monitor the inertial information associated with a first roulette ball moving on a first roulette wheel.
Regarding claim 2, the combination of Snow and Burgstaller teach the method as recited in claim 1, wherein launching includes specifying a launch speed for the second ball (see Snow, 0106, 0205-0207, wherein the ball launching system specifies instructions for a launch speed of the second roulette ball).
Regarding claim 3, the combination of Snow and Burgstaller teach the method as recited in claim 1, wherein the monitoring the launching results in the two roulette machines operating in see Snow, 0205-0207, wherein the second wheel to generate second round game outcome after the first of the roulette wheel).    
Regarding claim 4, the combination of Snow and Burgstaller discloses the method as recited in claim 1, wherein the monitoring and the launching results in the two roulette machines operating in parallel (see Snow, 0205-0207, wherein the second wheel to generate the second game outcome concurrently with the first of the roulette wheel). 
Claims 5-11 are rejected under 35 U.S.C. 103 as being unpatentable over Snow (US 2017/0092037 A1) in view of Burgstaller (US 2017/0256121 A1) and Witty (US 2017/0109974 A1).
Regarding claim 5, the combination of Snow and Burgstaller teach the method as recited in claim 4.  Although, the Snow teaches a game system with a graphical user interface to place wagers (see Snow, 0173) it is silent as to a side bet based on one or more of the first game cycle and the second game cycle.
Witty teach a graphical user interface on a display configured to enable a player to make a side bet based on game cycle results of one or more of the first game cycle and the second game cycle (‘974 – Fig. 1, 0045, 0054, 0059, 0090, wherein wagers placed on the side bet area enables a player to make a side bet based on game cycle results for n-1 selected symbols of a predefined number of preceding plays).  Additionally, Witty teach providing a plurality of types of side bets which include bets that are based on game cycle results of multiple game cycles of a game of roulette (see ‘974 – 0088
Regarding claim 6, the combination of Snow, Burgstaller, and Witty teach the method as recited in claim 5.  The combination further teach wherein the side bet is based on the game cycle result of one roulette machine being associated with a higher number than the other roulette machine (see ‘974 – 0088, wherein the side bet is based on high numbers between selected symbols).
Regarding claim 7, the combination of Snow, Burgstaller, and Witty teach the method as recited in claim 5.  The combination further teach wherein the side bet is based on the game cycle result of one roulette machine being associated with a lower number than the other roulette machine (see ‘974 – 0088, wherein the side bet is based on low numbers between selected symbols).
Regarding claim 8, the combination of Snow, Burgstaller, and Witty teach the method as recited in claim 5.  The combination further teach wherein the side bet is based on the game cycle results of the two roulette machines over a period of time being associated with an aggregate number above a specified number (see ‘974 – 0088 - 0092, wherein the period of time is a series of n selected symbols over multiple game cycles; wherein the aggregate number is the number of balls matched over n games and the specified number is the no of balls associated with a particular payout).
Regarding claim 9, the combination of Snow, Burgstaller, and Witty teach method as recited in claim 5.  The combination further teach wherein the side bet is based on the game cycle results of the two roulette machines over a period of time being associated with an aggregate number with a specified number (see 0088-0092).  However, it silent as to a condition that the aggregate number below a specified number.  Although the prior art is silent of a side bet based on the game cycle results over a period of time with an aggregate number below a specified number, a number being below a specified number is one of a finite number of solutions to resolve a side bet wager based on an aggregate number.  Therefore it would have been obvious to try to one of ordinary skill in the art at the time the invention was made to modify the side bet of Witty based on the game cycle results 
Regarding claim 10, the combination of Snow, Burgstaller, and Witty teach the method as recited in claim 5.  The combination further teach wherein the side bet is based on the game cycle results of the two roulette machines being associated with a color (see ‘974 – 0088).
Regarding claim 11, the combination of Snow, Bustaller, and Witty teach the method as recited in claim 5.  The combination further teach wherein the side bet is based on the game cycle result of the two roulette machines being associated with an even number or an odd number (see ‘974 – 0088).
Claims 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Snow (US 2017/0092037 A1) in view of Burgstaller (US 2017/0256121 A1) and Okada et al. (US 2008/0009334 A1).
Regarding claims 12-16, the combination of Snow and Burgstaller teach the method as recited in claim 1.  Although the combination teach a roulette system with a user interface for synchronizing game cycles with a plurality of roulette machines (see Snow, 0106, 0173, 0205-0207) it is silent as to a graphical user interface on a display configured to enable a player to interact with the first roulette machine while monitoring the second roulette machine.  
In a related gaming machine patent, Okada  teach a gaming system with teach a graphical user interface to enable a player to interact with a first game machine while monitoring the second gaming machine (see Okada  - Fig. 3, 0026-0030, 0039-0043).  One would have been motivated to incorporate the teachings of Okada’s interface to monitor a plurality of game machines to yield the predictable result of enabling a player to control a plurality of gaming devices to allow for convenience and enhanced player experience (see Okada - 0026 – 0030).  Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate 
Regarding claim 12, the combination of Snow and Burgstaller teach the method as recited in claim 1.  The combination of Snow, Burgstaller, and Okada teach comprising providing a graphical user interface on a display configured to enable a player to interact with the first roulette machine while monitoring the second roulette machine (see Okada - 0026-0030, 0039-0043).
Regarding claim 13, Snow, Burgstaller, and Okada teach the method as recited in claim 12.  The combination of Snow, Burgstaller, and Okada further teach wherein the graphical user interface displays game information about the first roulette machine in a first size and the second roulette machine in a second size (see Okada - 0116-0120, 0139-0143).
Regarding claim 14, the combination of Snow, Burgstaller, and Okada teach the method as recited in claim 13.  The combination of Snow, Burgstaller, and Okada further teach wherein the first size and the second size are substantially equal (see Okada - 0116-0120, 0139-0143).
Regarding claim 15, the combination of combination of Snow, Burgstaller, and Okada teach the method as recited in claim 13. The combination of combination of Snow, Burgstaller, and Okada further teach wherein the first size is larger than the second size (see Okada – 0039-0043, 0116-0120, 0139-0143).
Regarding claim 16, the combination of Snow, Burgstaller, and Okada teach the method as recited in claim 15.   The combination of Snow, Burgstaller, and Okada further teach wherein the second size provides less game information than the first size (see Okada – 0039-0043, 0116-0120, 0139-0143).



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN HSU whose telephone number is (571)272-7148.  The examiner can normally be reached on Monday - Friday 10:00-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the 






/RYAN HSU/Examiner, Art Unit 3715                                                                                                                                                                                                        
/Jay Trent Liddle/Primary Examiner, Art Unit 3715